Name: Commission Regulation (EC) NoÃ 1796/2005 of 28 October 2005 amending Regulation (EC) NoÃ 1555/96 as regards the trigger levels for additional duties on cucumbers, artichokes, clementines, mandarins and oranges
 Type: Regulation
 Subject Matter: plant product;  trade policy;  EU finance
 Date Published: nan

 29.10.2005 EN Official Journal of the European Union L 288/42 COMMISSION REGULATION (EC) No 1796/2005 of 28 October 2005 amending Regulation (EC) No 1555/96 as regards the trigger levels for additional duties on cucumbers, artichokes, clementines, mandarins and oranges THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables (1), and in particular Article 33(4) thereof, Whereas: (1) Commission Regulation (EC) No 1555/96 of 30 July 1996 on rules of application for additional import duties on fruit and vegetables (2) provides for surveillance of imports of the products listed in the Annex thereto. That surveillance is to be carried out in accordance with the rules laid down in Article 308d of Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (3). (2) For the purposes of Article 5(4) of the Agreement on Agriculture (4) concluded during the Uruguay Round of multilateral trade negotiations and in the light of the latest data available for 2002, 2003 and 2004, the trigger levels for additional duties on cucumbers, artichokes, clementines, mandarins and oranges should be adjusted. (3) As a result, Regulation (EC) No 1555/96 should be amended. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 1555/96 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 1 November 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 October 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 297, 21.11.1996, p. 1. Regulation as last amended by Commission Regulation (EC) No 47/2003 (OJ L 7, 11.1.2003, p. 64). (2) OJ L 193, 3.8.1996, p. 1. Regulation as last amended by Regulation (EC) No 1579/2005 (OJ L 254, 30.9.2005, p. 5). (3) OJ L 253, 11.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 883/2005 (OJ L 148, 11.6.2005, p. 5). (4) OJ L 336, 23.12.1994, p. 22. ANNEX ANNEX Without prejudice to the rules governing the interpretation of the combined nomenclature, the description of the products is deemed to be indicative only. The scope of the additional duties for the purposes of this Annex is determined by the scope of the CN codes as they exist at the time of the adoption of this Regulation. Where ex  appears before the CN code, the scope of the additional duties is determined both by the scope of the CN code and by the corresponding trigger period. Serial No CN code Description Trigger period Trigger level (tonnes) 78.0015 ex 0702 00 00 Tomatoes  1 October to 31 May 810 159 78.0020  1 June to 30 September 883 976 78.0065 ex 0707 00 05 Cucumbers  1 May to 31 October 10 637 78.0075  1 November to 30 April 10 318 78.0085 ex 0709 10 00 Artichokes  1 November to 30 June 90 600 78.0100 0709 90 70 Courgettes  1 January to 31 December 65 658 78.0110 ex 0805 10 20 Oranges  1 December to 31 May 271 073 78.0120 ex 0805 20 10 Clementines  1 November to end of February 150 169 78.0130 ex 0805 20 30 ex 0805 20 50 ex 0805 20 70 ex 0805 20 90 Mandarins (including tangerines and satsumas); wilkings and similar citrus hybrids  1 November to end of February 94 492 78.0155 ex 0805 50 10 Lemons  1 June to 31 December 291 598 78.0160  1 January to 31 May 50 374 78.0170 ex 0806 10 10 Table grapes  21 July to 20 November 222 307 78.0175 ex 0808 10 80 Apples  1 January to 31 August 804 433 78.0180  1 September to 31 December 117 107 78.0220 ex 0808 20 50 Pears  1 January to 30 April 239 335 78.0235  1 July to 31 December 29 158 78.0250 ex 0809 10 00 Apricots  1 June to 31 July 127 403 78.0265 ex 0809 20 95 Cherries, other than sour cherries  21 May to 10 August 54 213 78.0270 ex 0809 30 Peaches, including nectarines  11 June to 30 September 982 366 78.0280 ex 0809 40 05 Plums  11 June to 30 September 54 605